Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Live Oak Acquistion Corp.
774A Walker Road
Great Falls, VA 22066

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Live Oak Acquistion Corp., a Delaware corporation (the “Company”), Green Merger
Corp., a Georgia corporation and a wholly-owned subsidiary of the Company, and
Meredian Holdings Group Inc., a Georgia Corporation (“Target”), pursuant to the
Transaction Agreement (as defined below), Subscriber desires to subscribe for
and purchase from the Company, and the Company desires to sell to Subscriber,
that number of shares of the Company’s Class A Common Stock, par value $0.0001
per share (the “Class A Common Stock”), set forth on the signature page hereof
for a purchase price of $10.00 per share (the “Per Share Price” and the
aggregate of such Per Share Price for all Shares subscribed for by the
undersigned being referred to herein as the “Purchase Price”), on the terms and
subject to the conditions contained herein (this agreement, this “Subscription
Agreement”). In connection with the Transaction, certain other “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”)) and certain other institutional “accredited
investors” (as defined in Rule 501(a) under the Securities Act) have entered
into separate subscription agreements with the Company in substantially the same
form as this Subscription Agreement (the “Other Subscription Agreements”),
pursuant to which such investors have, together with the undersigned pursuant to
this Subscription Agreement, agreed to purchase, severally and not jointly, an
aggregate of not less than 21,000,000 shares of Class A Common Stock at the Per
Share Price (each such investor, including the undersigned, a “Subscriber” and
together, the “Subscribers”). In connection therewith, Subscriber and the
Company agree as follows:

 

1. Subscription. Subject to the immediately succeeding paragraph, Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company, and
the Company hereby agrees to issue and sell to Subscriber upon payment of the
Purchase Price, such number of shares of Class A Common Stock as is set forth on
the signature page of this Subscription Agreement (the “Shares”) on the terms
and subject to the conditions provided for herein (the “Subscription”). The
Company hereby expressly covenants and agrees that the Purchase Price shall be
used exclusively for the Transaction and for working capital purposes of the
Company subsequent to the Transaction. Subscriber understands and agrees that
the Company reserves the right to accept or reject Subscriber’s Subscription for
the Shares for any reason or for no reason, in whole or in part, at any time
prior to its acceptance by the Company, and the same shall be deemed to be
accepted by the Company only when this Subscription Agreement is signed by a
duly authorized person by or on behalf of the Company; the Company may do so in
counterpart form. In the event of rejection of the entire Subscription by the
Company or the termination of this Subscription Agreement in accordance with the
terms hereof, Subscriber’s payment hereunder will be returned promptly to
Subscriber along with this Subscription Agreement, and this Subscription
Agreement shall have no force or effect.

 



 

 

 

2. Closing. The closing of the Subscription contemplated hereby (the
“Subscription Closing”) is contingent upon the substantially concurrent
consummation of the Transaction (the “Transaction Closing”). The Subscription
Closing shall occur on the date of, and immediately prior to or substantially
concurrently with, the consummation of the Transaction Closing (the “Transaction
Closing Date”). Not less than five (5) business days prior to the scheduled
Transaction Closing Date, the Company shall provide written notice to Subscriber
(the “Closing Notice”) (i) of such scheduled Transaction Closing Date, (ii) that
the Company reasonably expects all conditions to the closing of the Transaction
to be satisfied or waived and (iii) containing wire instructions for the payment
of the Purchase Price. Subscriber shall deliver to the Company, at least one (1)
business day prior to the Transaction Closing Date specified in the Closing
Notice, the Purchase Price, to be held in escrow until the Subscription Closing,
by wire transfer of United States dollars in immediately available funds to the
account specified by the Company in the Closing Notice . On the Transaction
Closing Date, the Company shall confirm to Subscriber in writing (it being
understood that an email confirmation is sufficient) that all conditions to the
closing of the Transaction have been satisfied or waived and deliver to
Subscriber against (and concurrently with) delivery by the Company to Subscriber
of (i) the Shares in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws or as set forth herein), in the name of Subscriber (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable, and (ii) a copy of the records of the
Company’s transfer agent (the “Transfer Agent”) showing Subscriber (or such
nominee or custodian) as the owner of the Shares on and as of the Transaction
Closing Date. For purposes of this Subscription Agreement, “business day” shall
mean any day other than Saturday, Sunday or such other days on which banks
located in New York, New York are required or authorized by applicable law to be
closed for business. Upon delivery of the Shares to Subscriber (or its nominee
or custodian, if applicable), the Purchase Price may be released by the Company
from escrow.

 

If the Transaction Closing does not occur within one (1) business day of the
Transaction Closing Date specified in the Closing Notice, the Company shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to Subscriber by wire transfer of U.S. dollars in immediately
available funds to the account specified by Subscriber. Furthermore, if the
Transaction Closing does not occur on the same day as the Subscription Closing,
the Company shall promptly (but not later than one (1) business day thereafter)
return the Purchase Price to Subscriber by wire transfer of U.S. dollars in
immediately available funds to the account specified by Subscriber, and any
book-entries shall be deemed cancelled.

 

Each book entry for the Shares shall contain a notation, and each certificate
(if any) evidencing the Shares shall be stamped or otherwise imprinted with a
legend, in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 



2

 

 

If this Subscription Agreement terminates for any reason following the delivery
by Subscriber of the Purchase Price for the Shares, the Company shall promptly
(but not later than one (1) business day thereafter) return the Purchase Price
to Subscriber by wire transfer of U.S. dollars in immediately available funds to
the account specified by Subscriber, without any deduction for or on account of
any tax, withholding, charges, or set-off, whether or not the Transaction
Closing shall have occurred.

 

3. Closing Conditions.

 

a. The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the satisfaction (or valid waiver by the Company in
writing) of the conditions that, at the Subscription Closing:

 

iall representations and warranties of Subscriber contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein), which representations and warranties shall
be true and correct in all respects) at and as of the Subscription Closing, and
consummation of the Subscription Closing shall constitute a reaffirmation by
Subscriber of each of the representations, warranties and agreements of such
party contained in this Subscription Agreement as of the Subscription Closing;
and

 

iiSubscriber shall have performed or complied in all material respects with all
agreements and covenants required by this Subscription Agreement required to be
performed or complied with at or prior to the Subscription Closing.

 

b. The obligations of Subscriber to consummate the transactions contemplated
hereunder are subject to the satisfaction (or valid waiver by Subscriber in
writing) of the conditions that, at the Subscription Closing:

 

iall representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true and correct in all respects) at and as of the
Subscription Closing, and consummation of the Subscription Closing shall
constitute a reaffirmation by the Company of each of the representations,
warranties and agreements of such party contained in this Subscription Agreement
as of the Subscription Closing;

 

iithe Company shall have performed or complied in all material respects with all
agreements and covenants required by this Subscription Agreement required to be
performed or complied with at or prior to the Subscription Closing;

 



3

 

 

iiithe Transaction Agreement shall not have been terminated, rescinded or
rendered invalid, illegal or unenforceable by law or otherwise without the
Transaction being consummated, and the terms of the Transaction Agreement shall
not have been amended or modified in a manner that is materially adverse to
Subscriber as a stockholder of the Company, including, without limitation, any
amendment, modification or waiver of any material representation or covenant of
the Company or Target relating to the financial position or outstanding
indebtedness of the Company, in each case, without Subscriber’s prior written
consent (not to be unreasonably withheld, conditioned or delayed); and

 

ivother than the Other Subscription Agreements, the Company shall not have
entered into any side letter or similar agreement with any Subscriber in
connection with such Subscriber’s direct or indirect investment in the Company,
and such Other Subscription Agreements shall not have been amended in any
material respect following the date of this Subscription Agreement and shall
reflect the same Per Share Price and terms that are no more favorable in any
material respect to such Subscriber thereunder than the terms of this
Subscription Agreement.

 

c. The obligations of each of the Company and Subscriber to consummate the
transactions contemplated hereunder are subject to the satisfaction (or waiver
by the Company and Subscriber in writing) of the conditions that, at the
Subscription Closing:

 

ino governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
prohibiting consummation of the transactions contemplated hereby, and no
governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prohibition; and

 

iiall conditions precedent to the closing of the Transaction, including the
approval of the Company’s stockholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

 

4. IRS Form W-9; Further Assurances. At or prior to the Subscription Closing,
Subscriber shall provide the Company with a properly completed and duly executed
IRS Form W-9 or applicable IRS Form W-8, as appropriate. At or prior to the
Subscription Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties hereto
mutually and reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 



4

 

 

5. Company Representations and Warranties. The Company represents and warrants
to Subscriber that:

 

a. The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with the requisite corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to
Subscriber against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Third Amended and
Restated Certificate of Incorporation or under the laws of the State of
Delaware.

 

c. The Shares are not, and following the Transaction Closing and the
Subscription Closing will not be, subject to any Transfer Restriction. The term
“Transfer Restriction” means any condition to or restriction on the ability of
Subscriber to pledge, sell, assign or otherwise transfer the Shares under any
organizational document, policy or agreement of, by or with the Company, but
excluding the restrictions on transfer described in Section 6(f) of this
Subscription Agreement with respect to the status of the Shares as “restricted
securities” pending their registration for resale under the Securities Act in
accordance with the terms of this Subscription Agreement.

 

d. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is the valid and legally binding obligation of and
enforceable against the Company in accordance with its terms, except as may be
limited or otherwise affected by means limitations on enforcement and other
remedies imposed by or arising under or in connection with applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
other similar laws relating to or affecting creditors’ rights generally from
time to time in effect or general principles of equity (including concepts of
materiality, reasonableness, good faith, and fair dealing with respect to those
jurisdictions that recognize such concepts) (the “Enforceability Limitations”).

 

e. The execution, delivery and performance of this Subscription Agreement, the
issuance and sale of the Shares and the compliance by the Company with all of
the provisions of this Subscription Agreement and the consummation of the
transactions contemplated hereby will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Company or affect the validity of the Shares or the legal
authority of the Company to comply in all material respects with the terms of
this Subscription Agreement (a “Material Adverse Effect”); (ii) the provisions
of the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that would have a Material Adverse Effect.

 



5

 

 

f. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance of this Subscription Agreement (including, without limitation, the
issuance of the Shares), other than (i) filings with the Securities and Exchange
Commission (the “Commission”), (ii) filings required by applicable state
securities laws, (iii) filings required by The New York Stock Exchange (“NYSE”),
including with respect to obtaining Company stockholder approval, (iv) consents,
waivers, authorizations or filings that have been obtained or made on or prior
to the Subscription Closing, and (v) where the failure of which to obtain would
not be reasonably likely to have a Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Shares.

 

g. The Company is in compliance with all applicable law, except where such
non-compliance would not be reasonably likely to have a Material Adverse Effect.
The Company has not received any written, or to its knowledge, other
communication from a governmental entity that alleges that the Company is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect.

 

h. The issued and outstanding shares of Class A Common Stock of the Company are
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed for trading on NYSE under the
symbol “LOAK” (it being understood that the trading symbol will be changed in
connection with the Transaction Closing). Except as disclosed in the Company’s
filings with the Commission, there is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by NYSE or the Commission, respectively, to prohibit or terminate
the listing of the Company’s Class A Common Stock on NYSE or to deregister the
Class A Common Stock under the Exchange Act. The Company has taken no action
that is designed to terminate the registration of the Class A Common Stock under
the Exchange Act.

 

i. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 6 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to Subscriber.

 



6

 

 

j. A copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Company with the
Commission since its initial registration of the Class A Common Stock under the
Exchange Act (the “SEC Documents”) is available to Subscriber via the
Commission’s EDGAR system. None of the SEC Documents contained, when filed or,
if amended, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that with respect to the information about the Company’s
affiliates contained in the Schedule 14A and related proxy materials (or other
SEC Document) to be filed by the Company, the representation and warranty in
this sentence is made to the Company’s knowledge. The Company has timely filed
each report, statement, schedule, prospectus, and registration statement that
the Company was required to file with the Commission since its initial
registration of the Class A Common Stock under the Exchange Act. There are no
material outstanding or unresolved comments in comment letters from the staff of
the Division of Corporation Finance (the “Staff”) of the Commission with respect
to any of the SEC Documents.

 

k. The authorized capital stock of the Company consists of (i) 110,000,000
shares of the Company’s common stock, par value $0.0001 per share, with
(A) 100,000,000 shares being designated as Class A Common Stock and (B)
10,000,000 shares being designated as Class B Common Stock (“Class B Common
Stock”), and (ii) 1,000,000 shares of preferred stock, par value $0.0001 per
share (“Preferred Stock”). As of the date of this Subscription Agreement, (i)
20,000,000 shares of Class A Common Stock and 5,000,000 shares of Class B Common
Stock are issued and outstanding, all of which are validly issued, fully paid
and non-assessable and not subject to any preemptive rights, (ii) no shares of
the Company’s common stock are held in the treasury of the Company,
(iii) 6,000,000 private placement warrants (the “Private Placement Warrants”)
are issued and outstanding and 6,000,000 shares of Class A Common Stock are
issuable in respect of such Private Placement Warrants, and (iv) 10,000,000
public warrants (the “Public Warrants”) are issued and outstanding and
10,000,000 shares of Class A Common Stock are issuable in respect of such Public
Warrants. As of the date of this Subscription Agreement, there are no shares of
Preferred Stock issued and outstanding. Each Private Placement Warrant and
Public Warrant is exercisable for one share of Class A Common Stock at an
exercise price of $11.50. As of the date hereof, the Company has no subsidiaries
and does not own, directly or indirectly, interests or investments (whether
equity or debt) in any person, whether incorporated or unincorporated.

 

l. There is no (i) action, suit, claim or other proceeding, in each case by or
before any governmental authority pending, or, to the knowledge of the Company,
threatened against the Company or (ii) judgment, decree, injunction, ruling or
order of any governmental entity or arbitrator outstanding against the Company.

 

m. The Company has provided Subscriber an opportunity to ask questions regarding
the Company and made available to Subscriber all the information reasonably
available to the Company that Subscriber has reasonably requested to make an
investment decision with respect to the Shares.

 



7

 

 

n. Neither the Company, nor any person acting on its behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act for the
exemption from registration for the transactions contemplated hereby or would
require registration of the issuance of the Shares under the Securities Act.

 

o. No Disqualification Event (as defined below) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or
(d)(3) under the Securities Act is applicable. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 under the Securities Act, any person listed
in the first paragraph of Rule 506(d)(1) under the Securities Act.

 

p. Other than the Other Subscription Agreements, the Company has not entered
into any side letter or similar agreement with any Subscriber in connection with
such Subscriber’s direct or indirect investment in the Company, and no Other
Subscription Agreement includes terms and conditions that are materially more
advantageous to any such Other Subscriber than Subscriber hereunder. The Other
Subscription Agreements have not been amended in any material respect following
the date of this Subscription Agreement and reflect the same Purchase Price and
terms that are no more favorable in any material respect to such Subscriber
thereunder than the terms of this Subscription Agreement. The Company has not
agreed and will not agree to issue any warrants to any person in connection with
the Transaction.

 

6. Subscriber Representations and Warranties. Subscriber represents and warrants
to the Company that:

 

a. Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

 

b. This Subscription Agreement has been duly authorized, validly executed and
delivered by Subscriber. This Subscription Agreement is enforceable against
Subscriber in accordance with its terms, except as may be limited or otherwise
affected by the Enforceability Limitations.

 



8

 

 

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein do not
and will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of Subscriber or any of its subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to prevent or delay Subscriber’s timely
performance of its obligations under this Subscription Agreement (a “Subscriber
Material Adverse Effect”), (ii) if Subscriber is not an individual, result in
any violation of the provisions of the organizational documents of Subscriber or
any of its subsidiaries or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have a Subscriber Material Adverse Effect.

 

d. Subscriber is (i) a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or (ii) an institutional “accredited investor” (within
the meaning of Rule 501(a) under the Securities Act), in each case, satisfying
the requirements set forth on Schedule A hereto, and is acquiring the Shares
only for its own account and not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A hereto following the
signature page hereto). Subscriber is not an entity formed for the specific
purpose of acquiring the Shares.

 

e. Subscriber (i) is an institutional account as defined in FINRA Rule 4512(c),
(ii) is a sophisticated investor, experienced in investing in private equity
transactions and capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities and (iii) has exercised independent judgment in
evaluating its participation in the purchase of the Shares.

 

f. Subscriber understands that the Shares are being offered in a transaction not
involving any public offering within the meaning of the Securities Act and that
the Shares have not been registered under the Securities Act. Subscriber
understands that the Shares may not be resold, transferred, pledged or otherwise
disposed of by Subscriber absent an effective registration statement under the
Securities Act, except (i) to the Company or a subsidiary thereof, (ii) to
non-U.S. persons pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Securities Act or (iii)
pursuant to another applicable exemption from the registration requirements of
the Securities Act, and, in each of cases (i) and (iii), in accordance with any
applicable securities laws of the states and other jurisdictions of the United
States, and that any certificates or book-entry positions representing the
Shares shall contain a legend to such effect. Subscriber acknowledges that the
Shares will not be eligible for resale pursuant to Rule 144A promulgated under
the Securities Act. Subscriber understands and agrees that the Shares will be
subject to the foregoing transfer restrictions and, as a result of these
transfer restrictions, Subscriber may not be able to readily resell the Shares
and may be required to bear the financial risk of an investment in the Shares
for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 



9

 

 

g. Subscriber understands and agrees that Subscriber is purchasing the Shares
directly from the Company. Subscriber further acknowledges that there have been
no representations, warranties, covenants and agreements made to Subscriber by
the Company, its officers or directors, or any other party to the Transaction or
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements included in this Subscription Agreement.

 

h. Either (i) Subscriber is not a Benefit Plan Investor as contemplated by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or (ii)
Subscriber’s acquisition and holding of the Shares will not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA, Section 4975
of the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

i. In making its decision to purchase the Shares, Subscriber represents that it
has relied solely upon independent investigation made by Subscriber. Without
limiting the generality of the foregoing, Subscriber has not relied on any
statements or other information provided by anyone other than the Company
concerning the Company, the Target or the Shares or the offer and sale of the
Shares. Subscriber acknowledges and agrees that Subscriber has received and has
had an adequate opportunity to review, such financial and other information as
Subscriber deems necessary in order to make an investment decision with respect
to the Shares, including with respect to the Company, the Target and the
Transactions and made its own assessment and is satisfied concerning the
relevant tax and other economic considerations relevant to the Subscriber’s
investment in the Shares. Subscriber acknowledges that it has reviewed the
documents made available to the Subscriber by the Company. Subscriber represents
and agrees that Subscriber and Subscriber’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as Subscriber and such Subscriber’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Shares. Subscriber acknowledges that the Placement Agent (as
defined below) and its directors, officers, employees, representatives and
controlling persons have made no independent investigation with respect to the
Company, the Target or the Shares or the accuracy, completeness or adequacy of
any information supplied to the Subscriber by the Company or the Target.
Subscriber acknowledges that (i) it has not relied on any statements or other
information provided by the Placement Agent or any of the Placement Agent’s
affiliates with respect to its decision to invest in the Shares, including
information related to the Company, the Target, the Shares and the offer and
sale of the Shares, and (ii) neither the Placement Agent nor any of its
affiliates have prepared any disclosure or offering document in connection with
the offer and sale of the Shares. Subscriber further acknowledges that the
information provided to Subscriber is preliminary and subject to change, and
that any changes to such information, including, without limitation, any changes
based on updated information or changes in terms of the Transaction, shall in no
way affect the Subscriber’s obligation to purchase the Shares hereunder.

 



10

 

 

j. Subscriber became aware of this offering of the Shares solely by means of
direct contact between Subscriber and the Company or a representative of the
Company or the Placement Agent on behalf of the Company, and the Shares were
offered to Subscriber solely by direct contact between Subscriber and the
Company or a representative of the Company. Subscriber did not become aware of
this offering of the Shares, nor were the Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Company represents and warrants
that the Shares (i) were not offered by any form of general solicitation or
general advertising, including methods described in section 502(c) of Regulation
D under the Securities and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

 

k. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares. Subscriber is able to fend
for himself, herself or itself in the transactions completed herein, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares and has the
ability to bear the economic risks of such investment in the Shares and can
afford a complete loss of such investment. Subscriber has sought such
accounting, legal and tax advice as Subscriber has considered necessary to make
an informed investment decision. Subscriber understands and acknowledges that
the purchase and sale of the Shares hereunder meets (i) the exemptions from
filing under FINRA Rule 5123(b)(1)(A) and (ii) the institutional customer
exemption under FINRA Rule 2111(b).

 

l. In making its decision to purchase the Shares, Subscriber has relied solely
upon independent investigation made by Subscriber and the representations,
warranties and covenants contained herein. Without limiting the generality of
the foregoing, Subscriber has not relied on any statements or other information
provided by the Placement Agent concerning the Company or the Shares or the
offer and sale of the Shares.

 

m. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Shares or made any findings
or determination as to the fairness of this investment.

 

n. Neither the due diligence investigation conducted by Subscriber in connection
with making its decision to acquire the Shares nor any representations and
warranties made by Subscriber herein shall modify, amend or affect Subscriber’s
right to rely on the truth, accuracy and completeness of the Company’s
representations and warranties contained herein.

 

o. Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”).
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that Subscriber is
permitted to do so under applicable law. If Subscriber is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), Subscriber
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Shares were legally
derived.

 



11

 

 

p. No disclosure or offering document has been prepared by Jefferies LLC (the
“Placement Agent”) or any of their respective affiliates in connection with the
offer and sale of the Shares.

 

q. The Placement Agent and its directors, officers, employees, representatives
and controlling persons have made no independent investigation with respect to
the Company or the Shares or the accuracy, completeness or adequacy of any
information supplied to Subscriber by the Company. In connection with the issue
and purchase of the Shares, the Placement Agent has not acted as Subscriber’s
financial advisor or fiduciary.

 

r. Subscriber has or has enforceable commitments to have, and at least one (1)
business day prior to the Transaction Closing Date will have, sufficient funds
to pay the Purchase Price and consummate the Subscription Closing when required
pursuant to this Subscription Agreement.

 

s. Subscriber is not currently (and at all times through Closing will refrain
from being or becoming) a member of a “group” (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision)
acting for the purpose of acquiring, holding or disposing of equity securities
of the Issuer (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than a group consisting solely of Subscriber and other entities under
common control.

 

t. Subscriber represents that no disqualifying event described in Rule
506(d)(1)(i)-(viii) under the Securities Act (a “Disqualification Event”) is
applicable to Subscriber or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees that it
shall notify the Company promptly in writing in the event a Disqualification
Event becomes applicable to Subscriber or any of its Rule 506(d) Related
Parties, except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Section
2.1.18, “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of Subscriber’s securities for purposes of Rule 506(d) under
the Securities Act.

 



12

 

 

7. Registration Rights.

 

a. The Company agrees that it will, within thirty (30) calendar days after the
consummation of the Transaction Closing Date (the “Filing Deadline”), file with
the Commission (at the Company’s sole cost and expense) a registration statement
(the “Registration Statement”) registering under the Securities Act the resale
of all the Shares, and the Company shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after the filing thereof, but no later than the earlier of (i) the 60th calendar
day (or 120th calendar day if the Commission notifies the Company that it will
“review” the Registration Statement) following the Filing Deadline and (ii) the
10th business day after the date the Company is notified (orally or in writing,
whichever is earlier) by the Commission that the Registration Statement will not
be “reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Company’s obligations to
include the Shares in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Company such information regarding Subscriber, the
securities of the Company held by Subscriber and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations, including providing
that the Issuer shall be entitled to postpone and suspend the effectiveness or
use of the Registration Statement during any customary blackout or similar
period or as permitted hereunder; provided, further, that Subscriber shall not
in connection with the foregoing be required to execute any lock-up or similar
agreement or otherwise be subject to any contractual restriction on the ability
to transfer the Shares. The Company will provide a draft of the Registration
Statement to the Subscriber for review at least two (2) business days in advance
of filing the Registration Statement. In no event shall the Subscriber be
identified as a statutory underwriter in the Registration Statement unless
requested by the Commission; provided, that if the Commission requests that the
Subscriber be identified as a statutory underwriter in the Registration
Statement, the Subscriber will have an opportunity to withdraw its Shares from
the Registration Statement. Notwithstanding the foregoing, if the Commission
prevents the Company from including any or all of the shares of Class A Common
Stock proposed to be registered under the Registration Statement due to
limitations on the use of Rule 415 under the Securities Act for the resale of
the shares of Class A Common Stock held by Subscriber or any other Subscriber or
otherwise, such Registration Statement shall register for resale such number of
shares of Class A Common Stock which is equal to the maximum number of shares of
Class A Common Stock as is permitted by the Commission. In such event, the
number of shares of Class A Common Stock to be registered for each selling
shareholder named in the Registration Statement shall be reduced pro rata among
all such selling shareholders. In the event the Commission informs the Company
that all of such shares of Class A Common Stock cannot, as a result of the
application of Rule 415, be registered for resale on the Registration Statement,
the Company agrees to promptly inform Subscriber thereof and use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the SEC, covering the maximum number of shares of Class A Common
Stock permitted to be registered by the SEC, on Form S-1 or such other form
available to register for resale such shares as a secondary offering. Until the
earliest of (i) the date on which the Shares may be resold without volume or
manner of sale limitations pursuant to Rule 144, (ii) the date on which such
Shares have actually been sold and (iii) the date which is two years after the
Subscription Closing (such date, the “End Date”), the Company will file all
reports, and provide all customary and reasonable cooperation, necessary to
enable Subscriber to resell the Shares pursuant to the Registration Statement or
Rule 144 promulgated under the Securities Act (“Rule 144”), as applicable,
qualify the Shares for listing on the applicable stock exchange, update or amend
the Registration Statement as necessary to include the Shares and provide
customary notice to holders of the Shares. The Company shall use its
commercially reasonable efforts to maintain the continuous effectiveness of the
Registration Statement until the End Date. For purposes of clarification, any
failure by the Company to file the Registration Statement by the Filing Deadline
or to have such Registration Statement declared effective by the Effectiveness
Date shall not otherwise relieve the Company of its obligations to file or
effect the Registration Statement set forth in this Section 7.

 



13

 

 

b. Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event, the Company’s board of directors reasonably believes,
upon the advice of legal counsel, would require additional disclosure by the
Company in the Registration Statement of material information that the Company
has a bona fide business purpose for keeping confidential and the non-disclosure
of which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the effectiveness
or use of the Registration Statement on more than one occasion or for more than
forty-five (45) consecutive calendar days in any one instance in any 12 month
period. Upon receipt of any written notice from the Company of the happening of
any Suspension Event (which notice shall not contain material non-public
information) during the period that the Registration Statement is effective or
if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until such Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Subscriber will deliver to the Company or, in such
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Shares in such Subscriber’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Shares shall not
apply (i) to the extent such Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



14

 

 

c. Subscriber may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that Subscriber not receive notices from the Company otherwise
required by this Section 7; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), the Company shall not deliver any such
notices to Subscriber and Subscriber shall no longer be entitled to the rights
associated with any such notice.

 

d. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless each Subscriber (to the extent a
seller under the Registration Statement), the officers, directors, employees and
agents of each of them, and each person who controls such Subscriber (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
to the fullest extent permitted by applicable law, from and against any and all
out-of-pocket losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus included in the Registration Statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 7, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding such Subscriber furnished in writing to the
Company by such Subscriber expressly for use therein or such Subscriber has
omitted a material fact from such information or otherwise violated the
Securities Act, Exchange Act or any state securities law or any other law, rule
or regulation thereunder,in each case, in connection with the registration of
the Class A Common Stock; provided, however, that the indemnification contained
in this Section 7 shall not apply to amounts paid in settlement of any Losses if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed), nor shall the
Company be liable for any Losses to the extent they arise out of or are based
upon a violation which occurs (A) in reliance upon and in conformity with
written information furnished by a Subscriber, (B) in connection with any
failure of such person to deliver or cause to be delivered a prospectus made
available by the Company in a timely manner, (C) as a result of offers or sales
effected by or on behalf of any person by means of a “free writing prospectus”
(as defined in Rule 405 under the Securities Act) that was not authorized in
writing by the Company, or (D) in connection with any offers or sales effected
by or on behalf of a Subscriber in violation of Section 7(d) hereof. The Company
shall notify such Subscriber promptly of the institution, threat or assertion of
any proceeding arising from or in connection with the transactions contemplated
by this Section 7 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Shares by such
Subscriber.

 



15

 

 

e. Each Subscriber shall, severally and not jointly, indemnify and hold harmless
the Company, its directors, officers, agents and employees, and each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses, as incurred, arising out of or are based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement,
or any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding such Subscriber
furnished in writing to the Company by such Subscriber expressly for use
therein; provided, however, that the indemnification contained in this Section 7
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the consent of such Subscriber (which consent shall not be
unreasonably withheld, conditioned or delayed). Notwithstanding anything to the
contrary herein, in no event shall the liability of any Subscriber be greater in
amount than the dollar amount of the net proceeds received by such Subscriber
upon the sale of the Shares giving rise to such indemnification obligation. Each
Subscriber shall notify the Company promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 7 of which such Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Shares
by such Subscriber.

 

f. If the indemnification provided under this Section 7 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any Losses referred to herein, then the indemnifying party, in lieu
of indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
the indemnified party, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the Losses or other liabilities
referred to above shall be deemed to include, subject to the limitations set
forth in Sections 7(d) and 7(e) above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 7(f) from any person who was not guilty of
such fraudulent misrepresentation.

 



16

 

 

8. Termination. Except for the provisions of Sections 8 through 10, which shall
survive any termination hereunder, this Subscription Agreement shall terminate
and be void and of no further force and effect, and all rights and obligations
of the parties hereunder shall terminate without any further liability on the
part of any party in respect thereof, upon the earliest to occur of (a) such
time as the Company notifies Subscriber in writing, or publicly discloses, that
it does not intend to consummate the Transaction, (b) following the execution of
a definitive agreement among the Company and Target with respect to the
Transaction (in the form provided to Subscriber, the “Transaction Agreement”),
such date and time as such Transaction Agreement is terminated in accordance
with its terms, rescinded, or rendered invalid, illegal or unenforceable by law
or otherwise, without the Transaction being consummated, (c) upon the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (d) if any of the conditions to the Subscription Closing set forth in
Section 3 of this Subscription Agreement are not satisfied or waived on or prior
to the Subscription Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated at the
Subscription Closing, or (e) if the consummation of the Transaction shall not
have occurred by the earlier of (x) the 10th business day after the anticipated
Transaction Closing Date specified in the Closing Notice, or (y) March 31, 2021;
provided that, subject to the limitations set forth in Section 9, nothing herein
will relieve any party hereto from liability for any willful breach hereof prior
to the time of termination, and each party hereto will be entitled to any
remedies at law or in equity to recover out-of-pocket losses, liabilities or
damages arising from such breach. The Company shall promptly notify Subscriber
of the termination of the Transaction Agreement promptly after the termination
of such Transaction Agreement. For the avoidance of doubt, if any termination
hereof occurs after the delivery by Subscriber of the Purchase Price for the
Shares, the Company shall promptly (but not later than one (1) business day
thereafter) return the Purchase Price to Subscriber without any deduction for or
on account of any tax, withholding, charges, or set-off.

 

9. Trust Account Waiver. Subscriber acknowledges that the Company is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated May 5, 2020 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of the
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Company, its public stockholders and the
underwriters of the Company’s initial public offering. For and in consideration
of the Company entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, Subscriber hereby irrevocably
waives any and all right, title and interest, or any claim of any kind it has or
may have in the future, in or to any monies held in the Trust Account, and
agrees not to seek recourse against the Trust Account, in each case, as a result
of, or arising out of, this Subscription Agreement; provided that nothing in
this Section 9 shall be deemed to limit Subscriber’s right, title, interest or
claim to the Trust Account by virtue of Subscriber’s record or beneficial
ownership of shares of Class A Common Stock of the Company acquired by any means
other than pursuant to this Subscription Agreement.

 



17

 

 

10. Miscellaneous.

 

a. The Company shall, no later than 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date this Subscription Agreement is
accepted by the Company as set forth on the Company’s signature page hereto,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction and any other material,
nonpublic information that the Company has provided to the undersigned at any
time prior to the filing of the Disclosure Document. From and after the issuance
of the Disclosure Document, the undersigned shall not be in possession of any
material, non-public information received from the Company or any of its
officers, directors or employees. Notwithstanding anything in this Subscription
Agreement to the contrary, each party hereto acknowledges and agrees that
without the prior written consent of the other party hereto it will not publicly
make reference to such other party or any of its affiliates (i) in connection
with the Transaction or this Subscription Agreement (provided that the
Subscriber may disclose its entry into this Subscription Agreement and the
Purchase Price) or (ii) in any promotional materials, media, or similar
circumstances, except, in each case, as required by law or regulation or at the
request of the Staff of the Commission or regulatory agency or under the
regulations of the NYSE, including, in the case of the Company (a) as required
by the federal securities law in connection with the Registration Statement, (b)
the filing of this Subscription Agreement (or a form of this Subscription
Agreement) with the Commission and (c) the filing of the Registration Statement
on Form S-4 and Schedule 14A and related materials to be filed by the Company
with respect to the Transaction.

 

b. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

c. The Company may request from Subscriber such additional information as the
Company may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Shares, and Subscriber shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures; provided that the Company
agrees to keep confidential any such information provided by Subscriber and
identified as confidential, except as may be required under applicable law.

 



18

 

 

d. Subscriber acknowledges that the Company and the Placement Agent will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Each of the Company and Subscriber
further acknowledges that the Placement Agent shall be entitled to rely on the
representations and warranties contained in Section 5 and Section 6,
respectively, of this Subscription Agreement. Prior to the Subscription Closing,
each party hereto agrees to promptly notify the other party hereto if any of the
acknowledgments, understandings, agreements, representations and warranties of
such party set forth herein are no longer accurate in all material respects.
Each party agrees that each purchase by Subscriber of Shares from the Company
will constitute a reaffirmation of its own acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) as of the Subscription Closing. The Company and Subscriber further
acknowledge and agree that the Placement Agent is a third-party beneficiary of
the representations and warranties of the Company and Subscriber contained in
Section 5(d) and Section 6, respectively, of this Subscription Agreement.

 

e. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
when required by law, regulatory authority or NYSE to do so in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

f. Except if required by law or NYSE, without the prior written consent of
Subscriber, the Company shall not, and shall cause its representatives,
including the Placement Agent and its representatives, not to, disclose the
existence of this Subscription Agreement or any negotiations related hereto, or
to use the name of Subscriber or any information provided by Subscriber in
connection herewith in or for the purpose of any marketing activities or
materials or for any similar or related purpose.

 

g. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

 

h. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

i. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as otherwise expressly set forth in Section 10(d) hereof, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns.

 

j. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 



19

 

 

k.  If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

l. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

m. Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

n. Any notice or communication required or permitted hereunder shall be in
writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) two (2) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

  (i)

if to Subscriber, to such address, facsimile number or email address set forth
on the signature page hereto;

 

with a copy to:

Jefferies LLC

520 Madison Avenue

New York, New York 10022
Attention: General Counsel
and

 

White & Case LLP
1221 Avenue of the Americas

New York, NY 10020

Attention: Joel Rubinstein and Elliott Smith
Email: joel.rubinstein@whitecase.com and elliott.smith@whitecase.com

  



20

 

 

  (ii) if to the Company (prior to the Transaction Closing), to:

 

Live Oak Acquistion Corp.
774A Walker Road
Great Falls, Virginia 22066
Attention: Andrea K. Tarbox, Chief Financial Officer
Email: atarbox@liveoakacq.com

 

with a copy to:

 

Mayer Brown LLP
71 S. Wacker Dr.
Chicago, Illinois 60606
Attention: Edward S. Best, Esq. 
Email: ebest@mayerbrown.com

  

  (iii) if to the Company (following the Transaction Closing), to:

 

Meredian Holdings Group, Inc.

140 Industrial Boulevard

Bainbridge, Georgia 39817

Attention: Stephen E. Croskrey
Email: croskrey@danimer.com

 

with a copy to:

 

Mayer Brown LLP

71 S. Wacker Dr.

Chicago, Illinois 60606

Attention: Edward S. Best, Esq.

Email: ebest@mayerbrown.com

 

and

 

Kane Kessler, P.C.

666 Third Avenue

New York, New York 10017

Attention: Robert L. Lawrence, Esq.

Email: rlawrence.@kanekessler.com

 

o. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



21

 

 

p. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

q. The obligations of each Subscriber under this Subscription Agreement are
several and not joint with the obligations of any other Subscriber under the
Other Subscription Agreements, and no Subscriber shall be responsible in any way
for the performance of the obligations of any other Subscriber under this
Subscription Agreement. The decision of Subscriber to purchase the Shares
pursuant to this Subscription Agreement has been made by Subscriber
independently of any other Subscriber and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and
neither Subscriber nor any of its agents or employees shall have any liability
to any other Subscriber (or any other person) relating to or arising from any
such information, materials, statements or opinions. Nothing contained herein or
in any Other Subscription Agreement, and no action taken by Subscriber or any
Subscriber pursuant hereto, shall be deemed to constitute any Subscriber or any
other Subscribers under the Other Subscription Agreements as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that any Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the this
Subscription Agreement and the Other Subscription Agreements. Each Subscriber
acknowledges that no other Subscriber has acted as agent for the Subscriber in
connection with making its investment hereunder and no other Subscriber will be
acting as agent of the Subscriber in connection with monitoring its investment
in the Shares or enforcing its rights under this Subscription Agreement. Each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Subscription
Agreement, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose.

 

[SIGNATURE PAGES FOLLOW]

 



22

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Subscriber:   State/Country of Formation or Domicile:

 

By:             Name:               Title:      

 

Name in which shares are to be registered (if different):   Date:
_______________, 2020       Subscriber’s EIN:           Business Address-Street:
  Mailing Address-Street (if different):       City, State, Zip:   City, State,
Zip:       Attn:__________________   Attn:__________________       Telephone
No.:   Telephone No.:       Facsimile No.:   Facsimile No.:       Email Address:
  Email Address:       Number of Shares subscribed for:           Aggregate
Subscription Amount: $   Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice.

 

23

 



 

IN WITNESS WHEREOF, Live Oak Acquistion Corp. has accepted this Subscription
Agreement as of the date set forth below.

 

  Live Oak Acquistion Corp.         By:           Name:           Title:
           

 

Date: ____________, 2020

 



24

 

 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), for one or more of the following reasons (Please check the
applicable subparagraphs):

 

☐We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

 

☐We are a broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.

 

☐We are an insurance company, as defined in Section 2(13) of the Securities Act.

 

☐We are an investment company registered under the Investment Company Act of
1940 or a business development company, as defined in Section 2(a)(48) of that
act.

 

☐We are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐We are a plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if the plan has total assets in excess of
$5 million.

 

☐We are an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, an insurance company, or a registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5 million.

 



25

 

 

☐We are a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

 

☐We are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Securities, and that has total assets in excess of $5 million.

 

☐We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

☐We are an entity in which all of the equity owners are accredited investors.

 

C. AFFILIATE STATUS
(Please check the applicable box)

 

THE SUBSCRIBER:

 

☐is:

 

☐is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Subscriber and constitutes a part of the
Subscription Agreement.

 

 

26



 

 